ORDER

This matter came before the Court, sitting en banc, on Parrish’s petition for reinstatement to the practice of law. Parrish was suspended by this Court from the practice of law for one year. Parrish v. Mississippi Bar, 691 So.2d 904 (Miss.1996). Parrish petitioned for reinstatement on December 17, 1997. The Mississippi Bar responded, but neither opposed nor supported Parrish’s petition.
Having carefully and fully considered Parrish’s petition and the Bar’s response, this Court finds that Parrish should be reinstated to the practice of law in Mississippi.
THEREFORE, IT IS ORDERED that J. Ronald Parrish shall be reinstated to the practice of law in Mississippi effective upon the entry of this order.